


110 HR 5927 IH: International Violence Against

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5927
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mr. Berman (for
			 himself, Ms. DeLauro, and
			 Mr. Marshall) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To combat international violence against women and
		  girls.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Violence Against
			 Women Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Definitions.
					TITLE I—Coordination and policy planning
					Sec. 101. Official positions and institutional
				changes.
					Sec. 102. Policy and programs.
					Sec. 103. Inclusion of information on violence against women
				and girls in human rights reports.
					TITLE II—Other Provisions
					Sec. 201. Amendments to Foreign Service Act of
				1980.
					Sec. 202. Support for multilateral efforts to end violence
				against women and girls.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Violence against
			 women and girls is rooted in multiple causes and takes many forms, including
			 physical, sexual, and psychological. It affects all countries, social groups,
			 ethnicities, religions, and socioeconomic classes and is a global health,
			 economic development, and human rights problem of epidemic proportions.
			(2)According to the
			 World Health Organization—
				(A)approximately 1 in
			 3 of the women in the world will experience violence in her lifetime, with
			 rates of up to 70 percent in some countries; and
				(B)1 in 5 of the
			 women in the world will be the victim of rape or attempted rape in her
			 lifetime.
				(3)According to the
			 2006 United Nations Secretary General’s report entitled Ending Violence Against
			 Women, 102 member states have no specific laws on domestic violence.
			(4)Women and girls
			 face many different types of gender-based violence, including forced or child
			 marriage, so-called honor killings, dowry-related murder, human
			 trafficking, and female genital mutilation. The United Nations estimates that
			 at least 5,000 so-called honor killings take place each year
			 around the world and that more than 130,000,000 girls and young women worldwide
			 have been subjected to female genital mutilation.
			(5)The President’s
			 Emergency Plan for AIDS Relief 2006 Report on Gender-Based Violence and
			 HIV/AIDS reports that violence against women is a public health and development
			 problem that significantly increases susceptibility to HIV/AIDS. A United
			 Nations study on the global AIDS epidemic found that in sub-Saharan Africa,
			 women who are 15 to 24 years old can be infected at rates that are up to 6
			 times higher than men of the same age.
			(6)Recent studies in
			 Africa indicate that between 16 and 47 percent of girls in primary and
			 secondary school report sexual abuse or harassment by male teachers or
			 classmates. Girls who experience sexual violence at school are also more likely
			 to experience unintended pregnancies or become infected with sexually
			 transmitted infections, including HIV/AIDS.
			(7)Rape and sexual
			 assault are weapons of war used to torture, intimidate, and terrorize women and
			 communities. Amnesty International reports that women have suffered from sexual
			 violence during conflicts in Rwanda, the former Yugoslavia, Sierra Leone, and
			 most recently in the Democratic Republic of the Congo, where women have
			 suffered from brutal and systematic sexual assaults.
			(8)Displaced,
			 refugee, and stateless women and girls in humanitarian emergencies, conflict
			 settings, and natural disasters face extreme violence and threats because of
			 power inequities, including being forced to exchange sex for food and
			 humanitarian supplies, and being at increased risk of rape, sexual
			 exploitation, and abuse.
			(9)According to the
			 United States Agency for International Development (USAID)—
				(A)70 percent of the
			 1,300,000,000 people living in poverty in the world are women and
			 children;
				(B)2/3
			 of the 876,000,000 illiterate adults in the world are women;
				(C)2/3
			 of the 125,000,000 school-aged children who are not in school are girls;
				(D)more than
			 3/4 of the 27,000,000 refugees in the world are women and
			 children; and
				(E)1,600 women die
			 unnecessarily every day during pregnancy and childbirth.
				(10)In 2003, the
			 United Nations Special Rapporteur on Violence Against Women concluded that
			 violence against women violates the basic human rights of women, results in
			 devastating consequences for women who experience it, traumatic impact
			 on those who witness it, de-legitimization of States that fail to prevent it
			 and the impoverishment of entire societies that tolerate it..
			(11)Violence against
			 women is an impediment to the health, opportunity, and development of women and
			 their societies. According to an October 2006 study of the United Nations
			 Secretary General entitled Ending Violence Against Women, Violence
			 against women impoverishes women, their families, communities and nations. It
			 lowers economic production, drains resources from public services and
			 employers, and reduces human capital formation..
			(12)The World Bank
			 recognizes that women’s health, education, and economic opportunities directly
			 impact the development and well being of their families and their societies. A
			 2001 World Bank Report, entitled Engendering Development, reports that greater
			 gender equality leads to improved nutrition, lower child mortality, less
			 government corruption, higher productivity, and reduced HIV infection
			 rates.
			(13)Increased access
			 to economic opportunities is crucial to the prevention of and response to
			 domestic and sexual violence. Both microfinance-based interventions and
			 increased asset control have been shown to reduce levels of intimate partner
			 violence in addition to providing economic independence for survivors.
			(14)Campaigns to
			 change social norms, including community organizing, media campaigns, and
			 efforts to engage and educate men and boys, have been shown to change attitudes
			 that condone and tolerate violence against women and girls and reduce violence
			 and abuse.
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to promote women’s
			 political, economic, educational, social, cultural, civil, and human rights and
			 opportunities throughout the world;
			(2)to condemn and
			 combat violence against women and girls, and to promote and assist other
			 governments in preventing and responding to such violence;
			(3)to promote ending
			 violence against women and girls around the world, whether the abuse is
			 committed directly by a foreign government, is implicitly committed by such
			 government through hostile laws or de jure mandates to disenfranchise women, or
			 is committed by private actors and the government fails to address the
			 abuse;
			(4)to encourage
			 foreign governments to enact and implement effective legal reform to combat
			 violence against women and girls, and to encourage access to justice, true
			 accountability for abusers, and meaningful redress and support for
			 victims;
			(5)to systematically
			 integrate and coordinate efforts to prevent and respond to violence against
			 women and girls into United States foreign policy and foreign assistance
			 programs, and to expand implementation of effective practices and
			 programs;
			(6)to fully implement
			 the comprehensive international strategy set forth in section 300G of the
			 Foreign Assistance Act of 1961, as added by this Act, which provides assistance
			 to eligible countries to reduce and prevent gender-based violence with
			 coordinated efforts in the criminal justice, health, education, and economic
			 sectors;
			(7)to
			 support and build capacity of indigenous nongovernmental organizations that are
			 working to prevent and respond to violence against women and girls,
			 particularly women’s nongovernmental organizations, and to support and
			 encourage United States organizations working in partnership with such
			 nongovernmental organizations;
			(8)to
			 prevent and respond to violence against women and girls through multisectoral
			 methods, working at individual, family, community, local, national, and
			 international levels and incorporating service, prevention, training, and
			 advocacy activities and economic, education, health, legal, and protective
			 intervention services;
			(9)to coordinate
			 activities with recipient country governments, as appropriate, and with other
			 bilateral, multilateral, nongovernmental, and private sector actors active in
			 the relevant sector and country;
			(10)to foster
			 international and regional cooperation with an aim towards defining regional
			 strategies, as appropriate, for preventing and responding to violence against
			 women and girls, and exchanging data and successful strategies;
			(11)to work through
			 international organizations of which the United States is a member, including
			 the United Nations and its specialized agencies, funds and programs to
			 encourage, promote, and advocate for stronger efforts and policies to prevent
			 and end violence against women and girls;
			(12)to enhance
			 training and other programs to prevent and respond to violence against women
			 and girls in humanitarian relief, conflict, and post-conflict
			 operations;
			(13)to enhance
			 training by United States personnel of professional foreign military and police
			 forces and judicial officials to include specific and thorough instruction on
			 preventing and responding to violence against women and girls;
			(14)to press for the
			 implementation of policies and practices in global peace and security efforts,
			 including United Nations peacekeeping and policing operations, that prevent and
			 respond to violence against women and girls and hold personnel accountable for
			 the full implementation of these policies and practices.
			4.DefinitionsIn this Act:
			(1)Violence against
			 women and girlsThe term
			 violence against women and girls has the meaning given the term in
			 section 300A(1) of the Foreign Assistance Act of 1961, as added by this
			 Act.
			(2)Eligible
			 countriesThe term
			 eligible countries has the meaning given the term in section
			 300A(2) of the Foreign Assistance Act of 1961, as added by this Act.
			ICoordination and
			 policy planning
			101.Official
			 positions and institutional changesChapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2166 et seq.) is amended by adding at the end
			 the following:
				
					XIIIInternational
				prevention of violence against women and girls
						300A.DefinitionsIn this title:
							(1)Violence against
				women and girlsThe term
				violence against women and girls—
								(A)means any act of
				gender-based violence against women or girls committed because of their gender
				that results in, or is likely to result in, physical, sexual, or psychological
				harm or suffering to women, including threats of such acts, coercion, or
				arbitrary deprivations of liberty, whether occurring in public or private life;
				and
								(B)includes—
									(i)physical, sexual,
				and psychological violence occurring in the family, including battering, sexual
				abuse of female children in the household, dowry-related violence, marital
				rape, female genital mutilation and other traditional practices harmful to
				women, nonspousal violence, and violence related to exploitation;
									(ii)physical, sexual,
				and psychological violence occurring within the general community, including
				rape, sexual abuse, sexual harassment and intimidation at work, in educational
				institutions and elsewhere, trafficking in women, and forced prostitution;
				and
									(iii)physical,
				sexual, and psychological violence perpetrated or condoned by the state,
				wherever it occurs.
									(2)Eligible
				countriesThe term eligible countries means
				countries that are not classified as high-income countries in the most recent
				edition of the World Development Report for Reconstruction and Development
				published by the International Bank for Reconstruction and Development.
							AOfficial positions
				and institutional changes
							300B.Office of
				women's global initiatives
								(a)EstablishmentThere is established in the Office of the
				Secretary of State in the Department of State, the Office of Women’s Global
				Initiatives. The office shall be headed by the Coordinator of the Office of
				Women’s Global Initiatives (referred to in this title as the
				Coordinator), who shall be appointed by the President, by and
				with the advice and consent of the Senate. The Coordinator shall report
				directly to the Secretary and shall have the rank and status of Ambassador at
				Large.
								(b)PurposeThe
				Office of Women’s Global Initiatives shall be the sole office coordinating all
				efforts of the United States Government regarding international women’s issues
				and is intended to replace the Office of International Women’s Issues in the
				Office of the Under Secretary for Democracy and Global Affairs in the
				Department of State.
								(c)DutiesThe
				Coordinator shall have the following responsibilities:
									(1)In
				generalThe Coordinator shall—
										(A)design, oversee,
				and coordinate activities and programs of the United States Government relating
				to international women’s issues; and
										(B)direct United
				States Government resources to—
											(i)prevent and
				respond to violence against women and girls throughout the world; and
											(ii)develop the
				comprehensive international strategy described in section 300G to reduce
				violence against women and girls.
											(2)Principal
				advisorThe Coordinator shall serve as the principal advisor to
				the Secretary of State regarding foreign policy matters relating to women,
				including violence against women and girls.
									(3)Coordinating
				roleThe Coordinator shall—
										(A)oversee and
				coordinate all resources and activities of the United States Government to
				combat violence against women and girls internationally, including developing
				strategies for the integration of efforts to prevent and respond to
				gender-based violence into United States assistance programs;
										(B)coordinate all
				policies, programs, and funding related to violence against women and girls
				internationally of the Department of State, including—
											(i)the Bureau of
				Population, Refugees, and Migration;
											(ii)the Bureau of
				Democracy, Human Rights, and Labor;
											(iii)the Bureau for
				International Narcotics and Law Enforcement Affairs;
											(iv)the
				Bureau of Education and Cultural Affairs;
											(v)the Bureau of
				Political Military Affairs;
											(vi)the Bureau of
				International Organizations Affairs;
											(vii)the Bureau of
				Economic and Business Affairs;
											(viii)the Foreign
				Service Institute;
											(ix)the Office of the
				Coordinator for Reconstruction and Stabilization;
											(x)the Office to
				Monitor and Combat Trafficking in Persons;
											(xi)the Office of the
				United States Global AIDS Coordinator; and
											(xii)all regional
				bureaus and offices;
											(C)coordinate all
				policies, programs, and funding related to violence against women and girls
				internationally in the Department of Justice, the Department of Labor, the
				Department of Health and Human Services, the Department of Defense, and the
				Department of Homeland Security;
										(D)coordinate all
				policies, programs, and funding relating to violence against women and girls
				internationally in the United States Agency for International Development
				(USAID), including the Women's Global Development Office;
										(E)monitor and
				evaluate all such gender-based violence programs administered by the entities
				listed in subparagraphs (B) through (D), as necessary;
										(F)coordinate all
				policies, programs, and funding of the Millennium Challenge Corporation
				relating to violence against women and girls internationally;
										(G)design, integrate,
				and, as appropriate, implement policies, programs, and activities related to
				women’s health, education, economic development, legal reform, social norm
				changes, women’s human rights, and protection of women in humanitarian crises,
				including those identified pursuant to section 300G(c); and
										(H)encourage
				departments listed in subparagraph (C) to create agency-specific programmatic
				guidelines on addressing violence against women and girls internationally and
				monitor implementation of those guidelines.
										(4)Diplomatic
				representationSubject to the direction of the President and the
				Secretary of State, the Coordinator is authorized to represent the United
				States in matters relevant to violence against women and girls internationally
				in—
										(A)contacts with
				foreign governments, nongovernmental organizations, the United Nations and its
				specialized agencies, and other international organizations of which the United
				States is a member; and
										(B)multilateral
				conferences and meetings relevant to violence against women and girls.
										(d)Authorization of
				appropriationsThere is authorized to be appropriated $10,000,000
				for each of fiscal years 2009 through 2013, under the heading Diplomatic
				and Consular Programs, to carry out activities under this section.
				Funds appropriated pursuant to this subsection shall be under the direct
				control of the Coordinator.
								300C.Women's global
				development office
								(a)EstablishmentThere
				is established, within the United States Agency for International Development,
				the Office of Women’s Global Development. The Office of Women's Global
				Development shall be headed by the Director of Women’s Global Development
				(referred to in this title as the Director), who shall be
				appointed by the President, by and with the advice and consent of the Senate.
				The Director shall report directly to the Administrator of the United States
				Agency for International Development and shall consult regularly with the
				Coordinator of the Office of Women's Global Initiatives.
								(b)PurposeThe
				Office of Women’s Global Development shall be the sole office coordinating all
				efforts of the United States Agency for International Development (USAID)
				regarding international women’s issues and is intended to replace the Office of
				Women in Development in USAID in existence on the date of the enactment of this
				title.
								(c)Duties
									(1)In
				generalThe Director
				shall—
										(A)integrate gender
				into all policies, programs, and activities of the United States Agency for
				International Development to improve the status of women, increase
				opportunities for women, and support the overall development goals of United
				States programs and assistance;
										(B)ensure that efforts
				to prevent and respond to violence against women and girls are integrated into
				United States Government foreign assistance programs at the strategic planning
				and country operational plan levels; and
										(C)monitor the manner
				in which such activities are integrated, programmed, and implemented in each
				country plan.
										(d)Authorization of
				appropriationsThere is
				authorized to be appropriated $15,000,000 for each of fiscal years 2009 through
				2013 to carry out activities and collaboration related to preventing and
				responding to gender-based violence. Funds appropriated pursuant to this
				subsection shall be under the direct control of the Director. Such funds are in
				addition to amounts otherwise available for such purposes.
								300D.Advisory
				commission on international violence against women
								(a)EstablishmentThere is established within the Department
				of State an Advisory Commission on International Violence Against Women (in
				this section referred to as the Advisory Commission).
								(b)Membership
									(1)AppointmentThe
				Advisory Commission shall be composed of—
										(A)the Coordinator of
				Women’s Global Initiatives, who shall serve as chair, and the Director of the
				Women’s Global Development Office, both of whom shall serve ex officio as
				nonvoting members of the Advisory Commission;
										(B)8 members appointed
				by the Secretary of State who are not officers or employees of the Federal
				Government;
										(C)3 members appointed
				by the President pro tempore of the Senate on the joint recommendation of the
				majority and minority leaders of the Senate; and
										(D)3 members
				appointed by the Speaker of the House of Representatives on the joint
				recommendation of the majority and minority leaders of the House of
				Representatives.
										(2)SelectionMembers
				of the Advisory Commission shall be selected from among—
										(A)distinguished
				individuals noted for their knowledge and experience in fields relevant to the
				issue of international violence against women and girls, including foreign
				affairs, human rights, and international law;
										(B)representatives of
				nongovernmental organizations and other institutions having knowledge and
				expertise related to violence against women and girls; and
										(C)academics
				representative of the various scholarly approaches to the issue of
				international violence against women and girls.
										(3)Time of
				appointmentThe appointments required under paragraph (1) shall
				be made not later than 120 days after the date of the enactment of this
				title.
									(4)TermsThe
				term of each member appointed to the Advisory Commission shall be 3 years.
				Members shall be eligible for reappointment to a second term.
									(c)DutiesThe
				Advisory Commission shall—
									(1)annually make
				recommendations to the Secretary of State regarding best practices to prevent
				and respond to violence against women and girls internationally and the
				effective integration of such practices into the foreign policy of the United
				States, including assistance programming; and
									(2)consult with
				members of the United States Government and with private groups and individuals
				on the prevention and response to international violence against women and
				girls.
									(d)HearingsIn
				carrying out this section, the Advisory Commission may conduct such hearings,
				sit and at such times and places, take such testimony, and receive such
				evidence, as the Advisory Commission considers appropriate.
								(e)FundingMembers
				of the Advisory Commission shall be allowed travel expenses, including per diem
				in lieu of subsistence at rates authorized for employees of agencies under
				subchapter I of chapter 57 of title 5, United States Code, while away from
				their homes or regular places of business in the performance of duties for the
				Advisory Commission.
								(f)Report of the
				advisory commissionNot later than May 1 of each year, the
				Advisory Commission shall submit a report to the President, the Secretary of
				State, the Committee on Foreign Relations of the Senate, and the Committee on
				Foreign Affairs of the House of Representatives that sets forth its findings
				and recommendations for United States policy and programs.
								(g)Authorization of
				appropriationsThere is authorized to be appropriated $300,000
				for each of the fiscal years 2009 through 2013 to carry out this
				section.
								.
			102.Policy and
			 programsChapter 2 of part I
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2166 et seq.), as amended by
			 section 101, is further amended by adding at the end the following:
				
					BPolicy and
				programs
						300G.Comprehensive
				international strategy to reduce and prevent violence against women and
				girls
							(a)Development and
				implementation of strategyNot later than 1 year after the date
				of the enactment of this title, the President, with the assistance of the
				Coordinator of Women’s Global Initiatives and Director of Women’s Global
				Development, shall develop and commence implementation of a comprehensive,
				5-year international strategy to prevent and respond to violence against women
				and girls internationally, and shall submit it to the Committee on Foreign
				Relations of the Senate and the Committee on Foreign Affairs of the House of
				Representatives.
							(b)CollaborationIn
				developing the strategy under subsection (a), the President, with the
				assistance of the Coordinator, shall consult with—
								(1)the Secretary of
				State, including the offices and bureaus listed in section 300B(c)(3)(B), other
				executive agencies listed in section 300B(c)(3)(C), United States aid agencies
				and offices as listed in section 300B(c)(3)(D), the Millennium Challenge
				Corporation listed in section 300B(c)(3)(F), and Interagency Task Force to
				Monitor and Combat Trafficking; and
								(2)nongovernmental
				organizations with demonstrated expertise working on violence against women and
				girls, women’s health, or women’s empowerment issues internationally.
								(c)ContentThe
				strategy developed under subsection (a) shall—
								(1)identify between
				10 and 20 eligible countries that are geographically, ethnically, and
				culturally diverse, and have severe levels of violence against women and
				girls;
								(2)describe the
				nature and extent of violence against women and girls in each country;
								(3)identify how and to
				what extent the violence against women and girls in each country is negatively
				affecting goals of improving the health, education, economic, democracy and
				civic participation, criminal justice, and internally displaced persons and
				refugee management sectors in such country and its region;
								(4)assess the efforts
				of the government in each country to prevent and respond to violence against
				women and girls and assess the potential capacity of each country to manage 2
				or more of the gender violence-based program activities identified under
				subsection (d);
								(5)(A)describe the programs to
				be undertaken in cooperation with the governments of each country in specific
				areas for progress in preventing and responding to violence against women and
				girls;
									(B)identify resources to help implement
				programs; and
									(C)encourage development of national
				action plans;
									(6)for each country,
				identify 2 or more of the program activities listed in subsection (d) and
				describe how the selected programs will prevent and respond to the problem of
				violence against women and girls, including—
									(A)increasing legal
				and judicial protections;
									(B)enhancing the
				capacity of the health sector to respond to such violence;
									(C)increasing
				opportunities for women and girls in education and economic development;
				or
									(D)promoting societal
				awareness and changing social norms;
									(7)include, as
				appropriate, strategies designed to accommodate the needs of stateless,
				internally displaced, refugee, or religious or ethnic minority women and
				girls;
								(8)project general
				levels of resources needed on an annual basis to achieve the stated objective
				in each country, taking into account activities and funding provided by other
				donor country governments and other multilateral institutions and leveraging
				private sector resources;
								(9)include potential
				coordination with existing programs, initiatives, and expertise on preventing
				and responding to violence against women and girls that exist within
				nongovernmental organizations, including in-country, civil society
				organizations, particularly women’s organizations and community-based
				groups;
								(10)identify the
				Federal departments and agencies involved in the execution of the relevant
				program activities; and
								(11)describe the
				monitoring and evaluation mechanisms established for each country and how they
				will be used to assess overall progress in preventing and responding to
				violence against women and girls.
								(d)Program
				activities supportedAssistance provided under this section shall
				be used to carry out, in each of the countries identified in the strategy
				required pursuant to subsection (a), 2 or more of the following program
				activities:
								(1)Increasing legal
				and judicial protections by—
									(A)supporting
				programs that strengthen a coordinated community response to violence against
				women and girls, including through coordination between judges, police,
				prosecutors, and legal advocates to enhance prospects for perpetrator
				accountability;
									(B)supporting efforts
				and providing resources to provide training and technical assistance to police,
				prosecutors, forensic physicians, lawyers, corrections officers, judges, and
				judicial officials, and where appropriate, to nonlawyer advocates and
				traditional community authorities on violence against women and girls;
									(C)supporting efforts
				to reform and revise criminal and civil laws to prohibit violence against women
				and girls and create accountability for perpetrators;
									(D)enhancing the
				capacity of the justice sector, including keeping official records of all
				complaints, collecting and safeguarding evidence, systematizing and tracking
				data on cases of violence against women and girls, and undertaking
				investigations and evidence gathering expeditiously;
									(E)helping women and
				girls who are victims of violence gain access to the justice sector and
				supporting them throughout the legal process, including establishing victim and
				witness units for courts and promoting support for survivor services, including
				hotlines and shelters;
									(F)promoting civil
				remedies in cases of domestic violence that—
										(i)prioritize victim
				safety and confidentiality and offender accountability;
										(ii)grant women and
				children restraining, protection, or removal orders with appropriate criminal
				sanctions for violations against perpetrators of violence;
										(iii)strengthen and
				promote women’s custodial rights over children and protect children; and
										(iv)grant courts
				authority to provide specific relief pursuant to a restraining or removal
				order, including restitution, spousal maintenance, child support, payment of
				debt, or return or equitable distribution of property;
										(G)reducing the
				incidence of violence against women and girls committed by government officials
				by developing confidential mechanisms for reporting violence against women and
				girls committed by government officials and institutions and developing laws to
				punish the perpetrators and remove immunity from state officials;
									(H)promoting broader
				legal protection for women and girls against all forms of violence against
				women and girls, such as female infanticide and female genital mutilation, and
				practices that are associated with higher rates of violence against women and
				girls, such as child and forced marriage; and
									(I)increasing the
				number of women advocates trained to respond to violence against women and
				girls at police stations, including the creation of domestic violence units and
				increasing the number of women police.
									(2)Carrying out health
				care initiatives, including—
									(A)promoting the
				integration of programs to prevent and respond to violence against women and
				girls into existing programs addressing child survival, women’s health, family
				planning, mental health, and HIV/AIDS prevention, care, and treatment;
									(B)training of health
				care providers, including traditional birth attendants, on methods to safely
				and confidentially assess women and girls seeking health services for intimate
				partner, family, and sexual violence;
									(C)developing and
				enforcing national and operational women’s health, children’s health, and
				HIV/AIDS policies that prevent and respond to violence against women and girls,
				with accompanying resources, including through cooperative efforts with
				ministries of health;
									(D)developing
				information gathering systems within the health care sector that, consistent
				with safety and confidentiality concerns, collect and compile data on the type
				of violence experienced by women and girls, access to care, age of victims, and
				relationship of victims to perpetrators;
									(E)working with
				governments to develop partnerships with civil society organizations to create
				referral networks systems for psychosocial, legal, economic, or other support
				services; and
									(F)integrating
				screening and assessment for gender-based violence into HIV/AIDS programming
				and other health programming into all country operation plans, and increasing
				women’s access to information, strategies, and services to protect themselves
				from HIV/AIDS.
									(3)Conducting public
				awareness programs to change social norms and attitudes, including—
									(A)supporting women
				survivors of violence to educate their communities on the impacts of
				violence;
									(B)engaging men,
				including faith and traditional leaders;
									(C)providing funding
				and programmatic support for mass media social change campaigns; and
									(D)supporting
				community efforts to change attitudes about harmful traditional practices,
				including child marriage, female genital mutilation, and so-called honor
				killings.
									(4)Improving economic
				opportunities for women and girls, including—
									(A)supporting
				programs to help women meet their economic needs and to increase their economic
				opportunities, in both rural and urban areas, including through support
				for—
										(i)the establishment
				and development of businesses (micro, small, and medium-sized enterprises)
				through access to financial and nonfinancial services; and
										(ii)education,
				literacy, and numeracy programs, leadership development and job skills
				training, especially in nontraditional fields and expected growth
				sectors;
										(B)supporting
				programs to help increase property rights, social security, and home ownership
				and land tenure security for women by—
										(i)promoting
				equitable extension of property and inheritance rights, particularly rights to
				familial and marital property;
										(ii)promoting legal
				literacy, including among faith and traditional leaders, about women’s property
				rights; and
										(iii)helping women to
				make land claims and protecting women’s existing claims and advocating for
				equitable land titling and registration for women, including safeguards for
				women title-holders in the case of domestic violence disputes;
										(C)integrating
				activities to prevent and respond to violence against women and girls into
				existing economic opportunity programs by—
										(i)integrating
				education on violence against women and girls into women’s microfinance,
				microenterprise, and job skills training programs; and
										(ii)training
				providers of economic opportunity services and programs in sensitivity to
				violence against women and girls; and
										(D)addressing
				violence against women and girls in the workplace.
									(5)Improving
				educational opportunities for women and girls, including—
									(A)supporting efforts
				and providing resources to provide training for all teachers and school
				administrators on school-related violence, in particular increasing awareness
				of violence against women and girls, and to improve reporting, referral, and
				implementation of codes of conduct;
									(B)working to ensure
				the safety of girls during their travel to and from school and on school
				grounds;
									(C)including programs
				for girls and boys on the unacceptability of violence against women and girls;
				and
									(D)conducting
				national and baseline surveys to collect data on school-related violence
				against women and girls.
									300H.Assistance to
				reduce international violence against women and girls internationally
							(a)Coordinating
				existing aid programsThe Coordinator of the Women’s Global
				Initiatives, working with the Director of the Office of Women’s Global
				Development, shall ensure that existing programs, contracts, grants,
				agreements, and foreign assistance under this Act, the Migration and Refugee
				Assistance Act of 1962 (22 U.S.C. 2601 et seq.), the Trafficking Victims
				Protection Act of 2000 (22 U.S.C. 7101 et seq.), the United States Leadership
				Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 et
				seq.), the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
				5401 et seq.), the FREEDOM Support Act (22 U.S.C. 5851 et seq.), and other Acts
				authorizing foreign assistance incorporate, as applicable, measures to prevent
				and respond to violence against women and girls.
							(b)AuthorityTo
				implement and execute the comprehensive international strategy developed
				pursuant to section 300G, the President is authorized to provide assistance to
				nongovernmental organizations, multilateral institutions, and foreign countries
				for program activities described in section 300G(d).
							(c)Allocate new
				fundingThe Coordinator of the Office of Women's Global
				Initiatives is authorized to allocate funds to implement and execute the
				comprehensive international strategy developed pursuant to section 300G.
							(d)Use of
				fundsAny funds made available under this section to
				nongovernmental organizations must be designated to organizations that have
				demonstrated expertise regarding violence against women and girls
				internationally, or that are in partnership with such organizations and that
				have demonstrated capabilities or expertise in a particular program activity
				described in subsection 300G(d).
							(e)Grants to
				women’s nongovernmental organizations and community-based
				organizationsNot less than 10 percent of the funds awarded in a
				fiscal year under this section shall be awarded to women’s nongovernmental
				organizations and community-based organizations.
							(f)Award
				processFunds awarded under this section shall be provided
				through an open, competitive, and transparent process where possible.
							(g)ConditionsEntities
				receiving funds awarded through the grant program established under this
				section—
								(1)should include the
				collection of data and the evaluation of program effectiveness;
								(2)should be
				responsible for developing and reporting on outcomes related to preventing and
				responding to violence against women and girls;
								(3)should gather input
				from women's nongovernmental organizations or community-based organizations,
				including organizations with expertise in preventing and responding to violence
				against women and girls; and
								(4)shall consider the
				safety of women and girls as a primary concern in deciding how to design,
				implement, monitor, and evaluate programs.
								(h)Authorization of
				appropriations
								(1)In
				generalThere is authorized to be appropriated to the Office of
				Women’s Global Initiatives $175,000,000 for each of the fiscal years 2009
				through 2013 to carry out this section and section 300G.
								(2)Availability of
				fundsAmounts appropriated pursuant to paragraph (1) shall remain
				available until expended.
								(3)NonsupplantationFunds
				authorized and appropriated under this Act shall supplement, not supplant,
				existing funds otherwise available for activities under this title.
								300I.Annual report
				on United States efforts to end international violence against women and
				girls
							(a)In
				generalNot later than 1 year after the submission of the
				comprehensive international strategy developed under section 300G, and annually
				thereafter, the Secretary of State, assisted by the Coordinator of Women’s
				Global Initiatives, shall submit to Congress a report to be entitled the
				Report on International Violence Against Women and Girls.
							(b)ContentThe
				report required under subsection (a) shall include the following:
								(1)The goals and
				objectives of the comprehensive international strategy developed under section
				300G(a).
								(2)The specific
				criteria used to determine the effectiveness of the strategy.
								(3)A description of
				the coordination of all United States Government resources and international
				activities to prevent and respond to the problem of violence against women and
				girls, including—
									(A)an identification
				of the Federal agencies involved;
									(B)a description of
				the coordination between Federal agencies and departments, including those
				acting in the eligible countries; and
									(C)a description of
				the coordination with non-United States Government entities, including the
				governments of eligible countries, multilateral organizations and institutions,
				and nongovernmental organizations.
									(4)A description of
				the relationship between efforts to prevent and respond to violence against
				women and girls internationally and other United States assistance strategies
				in developing countries and diplomatic relationships.
								(5)A description of
				efforts to include gender-based violence in United States diplomatic and
				peacemaking initiatives.
								(6)A description of
				any significant efforts by bilateral and multilateral donors in support of
				preventing and responding to international violence against women and
				girls.
								(7)A description of
				the implementation of the agency-specific guidelines described in section
				300B(c)(3)(H).
								(8)A description of
				the activities of, and funding provided for programs that prevent and respond
				to violence against women and girls in humanitarian relief, conflict and
				post-conflict operations, including violence perpetrated by humanitarian
				workers.
								(9)A description of
				United States training of foreign military and police forces, judicial
				officials, and humanitarian relief grantees to prevent and respond to violence
				against women and girls.
								(10)A description of
				data collection efforts conducted under this title.
								(11)Identification of
				all contractors, subcontractors, grantees, and subgrantees receiving United
				States funds for preventing and responding to violence against women and
				girls.
								(12)Recommendations
				related to best practices, effective strategies, and suggested improvements to
				enhance the impact of efforts to prevent and respond to violence against women
				and girls.
								(13)A description of
				efforts to evaluate the accountability and efficacy of the programs funded
				pursuant to section 300H(g).
								(14)A compilation of
				the descriptions on the nature and extent of violence against women and girls
				included in the annual Human Rights Reports required under section 116(d) of
				this Act.
								(15)The
				identification of countries or regions with critical outbreaks of violence
				against women and girls described in subsection 300L(h), including—
									(A)an analysis of the
				situations, including the factors driving the violence, the role of government,
				militia, rebel, or other armed forces in the violence; and
									(B)an analysis of
				United States and other multilateral, bilateral, or governmental efforts to
				prevent or respond to the violence, assist survivors, or hold the perpetrators
				accountable.
									(16)A description of
				United States resources that are being used—
									(A)to assist in
				efforts to prevent or respond to the critical outbreaks of violence described
				in section 300L(h);
									(B)assist survivors
				of such violence;
									(C)hold perpetrators
				accountable for such violence; and
									(D)encourage all
				parties to the armed conflict to protect women and girls from violence.
									(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary of State to meet the reporting
				requirements under this section—
								(1)$2,500,000 for fiscal year 2009; and
								(2)$500,000 for each of the fiscal years 2010
				through 2013.
								300J.Data
				collection
							(a)In
				generalThe Coordinator of Women’s Global Initiatives, assisted
				by the Administrator of the United States Agency for International Development
				and the Director of the Women in Development Office, shall be responsible for
				researching, collecting, monitoring, and evaluating data related to efforts to
				prevent and respond to violence against women and girls internationally.
							(b)Use of
				FundsFunds made available under this section may be used for the
				following purposes:
								(1)To collect and
				analyze data on the scope and extent of all forms of violence against women and
				girls, including under-documented forms of violence and violence against
				marginalized groups. This work may include original research or analysis of
				existing data sets.
								(2)To help
				governments of countries systematically collect and analyze data on violence
				against women and girls, including both national surveys and data collected by
				service providers.
								(3)To use
				internationally comparable indicators, norms, and methodologies for measuring
				the scope, prevalence, and incidence of violence against women and
				girls.
								(4)To include data on
				violence against women and girls in national and international data collection
				efforts, including those administered and funded by the United States Agency
				for International Development, the Millennium Challenge Corporation, and the
				Centers for Disease Control and Prevention.
								(c)Authorization of
				appropriationsThere is
				authorized to be appropriated $20,000,000 for each of the fiscal years 2009
				through 2013 to carry out the activities under this section.
							300K.Enhancing
				United States training of foreign military and police forces on violence
				against women and girls
							(a)PurposeThe
				purpose of this section is to ensure that United States programs to train
				foreign military and police forces and judicial officials include instruction
				on preventing and responding to violence against women and girls
				internationally.
							(b)Covered
				programsThe programs covered under this section include—
								(1)activities
				authorized under this Act; and
								(2)activities under
				section 1206 of the National Defense Authorization Act for Fiscal Year 2006
				(Public Law 109–163; 119 Stat. 3456) to build the capacity of foreign military
				and police forces to conduct counterterrorist operations or support military
				and stability operations in which the United States is participating.
								(c)AuthorizationThe
				Secretary of State and the Secretary of Defense, in consultation with the
				Coordinator of Women’s Global Initiatives, shall—
								(1)incorporate
				training on how to prevent and respond to violence against women and girls into
				the basic training curricula of foreign military and police forces and judicial
				officials; and
								(2)ensure that United
				States assistance to units involved in regional or multilateral peacekeeping
				operations includes training on preventing and responding to violence against
				women and girls internationally.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated $8,000,000
				for each of the fiscal years 2009 through 2013 to carry out the activities
				under this section.
							300L.Addressing
				violence against women and girls in humanitarian relief, peacekeeping,
				conflict, and post-conflict operations
							(a)DefinitionsIn
				this section, the term Inter-Agency Standing Committee means the
				committee established in response to United Nations General Assembly Resolution
				46/182 (1991).
							(b)Activities of
				the Department of State and the United States Agency for International
				DevelopmentThe Secretary of State and the Administrator of the
				United States Agency for International Development shall—
								(1)in consultation
				with the Coordinator of Women’s Global Initiatives, provide assistance to
				programs that prevent and respond to violence against women and girls in all
				humanitarian relief, conflict, and post-conflict operations, including—
									(A)building the
				capacity of nongovernmental organizations to address the special protection
				needs of women and children affected by humanitarian, conflict, or
				post-conflict operations;
									(B)supporting local
				and international nongovernmental initiatives to prevent, detect, and report
				violence against women and girls;
									(C)conducting
				protection and security assessments for refugees and internally displaced
				persons in camps or in communities to improve the design and security of camps,
				with special emphasis on the security of women and girls;
									(D)supporting efforts
				to reintegrate survivors of a humanitarian relief, conflict, or post-conflict
				operation through education, psychosocial assistance, trauma counseling, family
				and community reinsertion and reunification, and medical assistance; and
									(E)providing legal
				services for women and girls who are victims of violence during a humanitarian
				relief, conflict or post-conflict operation, including the collection of
				evidence for war crime tribunals and advocacy for legal reform; and
									(2)require that all
				grantees deployed in humanitarian relief, conflict, and post-conflict
				operations—
									(A)comply with the
				Inter-Agency Standing Committee’s Six Core Principles Relating to Sexual
				Exploitation and Abuse;
									(B)train all
				humanitarian workers in preventing and responding to violence against women and
				girls, including in the use of mechanisms to report violence against women and
				girls;
									(C)conduct
				appropriate public outreach to make known to the host community the mechanisms
				to report violence against women and girls; and
									(D)promptly and
				appropriately respond to reports of violence against women and girls and treat
				survivors in accordance with best practices regarding confidentiality.
									(c)Authorization of
				appropriations
								(1)In
				generalThere is authorized to be appropriated to the Department
				of State and the United States Agency for International Development $40,000,000
				for each of the fiscal years 2009 through 2011 for programs described in
				subsection (b)(1) that prevent and respond to violence against women and girls
				in humanitarian relief, conflict, and post-conflict operations, in addition to
				amounts otherwise available for such purposes.
								(2)Funding not at
				expense of other humanitarian programsAny amounts appropriated
				pursuant to paragraph (1) may not be provided at the expense of other
				humanitarian programs.
								(d)Activities of the
				United States Agency for International DevelopmentThe
				Administrator of the United States Agency for International Development, in
				consultation with the Coordinator of Women’s Global Initiatives, shall
				designate and deploy, as appropriate, protection officers as an integral part
				of Disaster Assistance Response Teams to ensure that programs to prevent and
				address violence against women and girls are integrated into humanitarian
				relief, conflict, and post-conflict operations.
							(e)Activities of
				the Department of StateNot later than 180 days after the date of
				the enactment of this title, the Secretary of State shall submit a report to
				Congress on efforts to—
								(1)require that all
				private military contracting firms hired by the Department of State for
				humanitarian relief, conflict, and post-conflict operations—
									(A)demonstrate a
				commitment to expanding the number and roles of women in such
				operations;
									(B)train all
				contractors who will be deployed to humanitarian relief, conflict, or
				post-conflict operations in preventing and responding to violence against women
				and girls. including in the use of mechanisms to report violence against women
				and girls;
									(C)conduct
				appropriate public outreach to make known to the host community the mechanisms
				to report violence against women and girls; and
									(D)promptly and
				appropriately respond to reports of violence against women and girls and treat
				survivors in accordance with best practices regarding confidentiality;
				and
									(2)assist women and
				girls formally involved in, or associated with, fighting forces as part of any
				multilateral or bilateral Disarmament, Demobilization, Rehabilitation and
				Reintegration efforts by providing—
									(A)protection and
				suitable separate facilities for women and girls in demobilization and transit
				centers;
									(B)equitable
				reintegration activities and opportunities to women and girls, including access
				to schooling, vocational training, employment, and childcare; and
									(C)essential medical
				care and psychosocial support for women and girls who are victims of
				gender-based violence.
									(f)Activities of
				the Department of DefenseThe Secretary of Defense shall—
								(1)in consultation
				with the Coordinator of Women’s Global Initiatives and the Director of the
				Office of Military Affairs of the Bureau of Democracy, Conflict and
				Humanitarian Assistance of the United States Agency for International
				Development, provide training in preventing and responding to violence against
				civilian women and girls to all United States military personnel, military
				contractors, military observers, and military police forces who will be
				deployed to humanitarian relief, conflict, and post-conflict operations;
								(2)in consultation
				with the Coordinator of Women’s Global Initiatives and the Director of the
				Office of Military Affairs of the Bureau of Democracy, Conflict and
				Humanitarian Assistance, establish mechanisms for reporting incidences of
				violence against civilian women and girls by United States military personnel,
				military contractors, military observers, and police forces participating in
				humanitarian relief, peacekeeping, and post-conflict operations; and
								(3)establish
				appropriate public outreach to notify the civilian population of the mechanisms
				for reporting incidences of violence against civilian women and girls by United
				States military personnel, military contractors, military observers, and police
				forces.
								(g)Addressing
				violence against civilian women and girls by united nations
				peacekeepers
								(1)Department of
				State activitiesThe Secretary of State shall encourage member
				states of the United Nations—
									(A)to support
				expanding the number and roles of female officers in all United Nations
				peacekeeping missions, whether as military forces, civilian police, or military
				observers; and
									(B)to routinely put
				forward the names of qualified female candidates for senior United Nations
				military and civilian management positions, particularly for overseas
				missions.
									(2)Sense of
				congress regarding actions of united nations peacekeepersIt is
				the sense of Congress that the Secretary-General of the United Nations should
				continue to strengthen the existing ability of the United Nations Department of
				Peacekeeping Operations and the Department of Field Support to prevent and
				respond to violence against women and girls by United Nations military and
				civilian personnel by—
									(A)requiring that
				troop contributing countries properly train all soldiers on the United Nations
				guidelines regarding appropriate conduct towards civilians, in particular those
				guidelines that address violence against women and girls, before participation
				in United Nations peacekeeping missions;
									(B)supporting the
				expansion of the role and number of female officers in all United Nations
				peacekeeping missions, whether as military forces, civilian police, or military
				observers;
									(C)strongly
				encouraging all United Nations member states to routinely put forward the names
				of qualified female candidates for senior United Nations military and civilian
				management positions, particularly for overseas missions;
									(D)ensuring
				appropriate mechanisms are in place for individuals to safely bring allegations
				of violence against women and girls to the attention of United Nations
				peacekeeping mission commanders and the United Nations Office of Internal
				Oversight;
									(E)ensuring the
				capability and capacity for the United Nations Office of Internal Oversight to
				investigate all credible allegations of violence against women and girls timely
				and efficiently, and in a manner that protects the whistleblower;
									(F)improving
				informational programs for all United Nations personnel on their responsibility
				to prevent violence against women and girls and not to engage in acts of
				violence against women and girls;
									(G)demanding that
				troop contributing countries—
										(i)thoroughly
				investigate allegations of their nationals engaging in violence against women
				and girls while serving on United Nations peacekeeping missions; and
										(ii)punish those
				found guilty of such misconduct; and
										(H)continuing to
				permanently exclude individuals found to have engaged in violence against women
				and girls as well as troop contingent commanders and civilian managerial
				personnel complicit in such behavior, from participating in future United
				Nations peacekeeping missions.
									(h)Emergency
				measures for critical outbreaks of violence during conflict or post-conflict
				operations
								(1)Emergency
				response to critical outbreaksThe Secretary of State, in
				consultation with the Coordinator of Women’s Global Initiatives, the Director
				of National Intelligence, and the Secretary of Defense, shall identify and take
				emergency measures to respond to critical outbreaks of violence against women
				and girls in situations of armed conflict when it is determined that the
				violence is being used as a weapon of intimidation and abuse.
								(2)DeterminationViolence
				against women and girls shall be determined to be a critical
				outbreak if—
									(A)a United States
				Government report, allied government information, or credible non-governmental
				or media accounts depict a widespread pattern of violence against women or
				girls, particularly rape and other forms of sexual abuse, that is escalating in
				the number of victims or brutality of attacks and that takes place in an
				environment of relative impunity; or
									(B)escalating
				violence against women or girls is part of an organized campaign by
				governmental or rebel forces or militias.
									(3)Emergency
				measuresNot later than 180 days after the identification of a
				critical outbreak, the Secretary of State, in consultation with the Coordinator
				of Women’s Global Initiatives, the Director of National Intelligence, and the
				Secretary of Defense, shall develop emergency measures to respond to the
				outbreak identified under paragraph (1).
								(4)ConsultationIn
				developing emergency measures under paragraph (1), the Secretary of State, with
				the assistance of the Coordinator, shall consult with—
									(A)nongovernmental
				organizations with demonstrated expertise working on preventing and addressing
				systematic violence against women and girls as a weapon of intimidation and
				abuse in situations of conflict and war; and
									(B)international
				organizations, such as the United Nations and its subsidiary funds, agencies,
				and programs, which are preventing and addressing systematic violence against
				women and girls as a weapon of intimidation and abuse in situations of conflict
				and war.
									(5)ContentThe
				emergency measures developed under paragraph (1) shall include a description
				of—
									(A)the bilateral and
				multilateral diplomatic efforts that the Secretary of State will take to
				address the critical outbreak, including—
										(i)efforts with the
				government in which the violence is occurring, governments of the region in
				which the violence is occurring, and other allied governments; and
										(ii)efforts in
				international fora, such as the United Nations and its subsidiary agencies,
				funds and programs, including in the United Nations Security Council, as
				appropriate; and
										(B)the efforts by the
				United States Government to—
										(i)protect women and
				girls at risk in a critical outbreak region;
										(ii)urge all parties
				to the armed conflict to protect women and girls; and
										(iii)facilitate the
				prosecution of those responsible for the violence in a critical outbreak
				area.
										(6)NoticeThe
				Secretary of State shall notify Congress of efforts to respond to critical
				outbreaks, including a description of the bilateral and multilateral diplomatic
				efforts of the Department of State.
								(i)Authorization of
				appropriationsIn addition to amounts authorized to be
				appropriated under subsection (c), there is authorized to be appropriated such
				sums as may be necessary for emergency measures, including the expansion of
				reporting mechanisms and programs, for each critical outbreak of violence
				identified under this
				section.
							.
			103.Inclusion of
			 information on violence against women and girls in human rights
			 reportsSection 116(d) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended—
				(1)in paragraph (10), by striking ;
			 and and inserting a semicolon;
				(2)in
			 paragraph (11)(C), by striking the period at the end and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(12)wherever
				applicable, the nature and extent of violence against women and girls, as
				defined in section 300A of this
				Act.
						.
				IIOther
			 Provisions
			201.Amendments to
			 Foreign Service Act of 1980
				(a)Performance
			 paySection 405 of the Foreign Service Act of 1980 (22 U.S.C.
			 3965) is amended by adding at the end the following:
					
						(f)Promotion of
				human rightsService in the promotion of internationally
				recognized human rights, including preventing and responding to violence
				against women and girls (as defined in section 300A of the Foreign Assistance
				Act of 1961), shall serve as a basis for the award of performance
				pay.
						.
				(b)Foreign service
			 awardsSection 614 of the Foreign Service Act of 1980 (22 U.S.C.
			 4013) is amended by inserting and preventing and responding to violence
			 against women and girls (as defined in section 300A of the Foreign Assistance
			 Act of 1961) after religion.
				(c)Foreign service
			 trainingChapter 2 of title I of the Foreign Service Act of 1980
			 is amended by adding at the end the following:
					
						212.Training for
				foreign service officersThe
				Secretary of State, assisted by the Coordinator of Women’s Global Initiatives,
				shall include, as part of the standard training provided for officers of the
				Service (including chiefs of mission), instruction on international violence
				against women and girls (as defined in section 300A of the Foreign Assistance
				Act of 1961), including domestic and sexual violence against women and girls in
				humanitarian relief, conflict, and post-conflict
				operations.
						.
				202.Support for
			 multilateral efforts to end violence against women and girlsThere is authorized to be appropriated to
			 the International Organizations and Programs Account $5,000,000 for each of
			 fiscal years 2009 through 2013 to support the United Nations Development Fund
			 for Women Trust Fund in Support of Actions to Eliminate Violence Against
			 Women.
			
